Mollison, Judge:
This is an appeal for reappraisement covering -certain knitting needles imported from Canada and entered at the port of Ashtabula, Ohio. The needles in question were invoiced at $1.30 per dozen packages and entered at that value plus 8 per centum sales tax, all in Canadian funds. They were appraised at $1.90, Canadian funds, sales tax and packing included.
When the case was called for trial the plaintiff appeared personally and conceded the correctness of the appraisement and requested submission of the case on the-official record, in which request counsel for ■the defendant joined.
Upon the record so made I find that the value of the merchandise in issue is that returned by the appraiser, and judgment will issue accordingly.